Citation Nr: 1741670	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-03 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1988 and from January 1991 to April 1991.  He had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Naval Reserves in the years from 1986 through 2006, the exact dates of which have not been verified.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in August 2012 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

In November 2014, the Board remanded the claim for additional evidentiary development.  It has now been returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's herniated discs of the lumbar spine at L2-L3 and L3-L4 with degenerative disc desiccation are related to active military service.  



CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for establishing service connection for herniated discs of the lumbar spine at L2-L3 and L3-L4 with degenerative disc desiccation have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  


Service Connection - In General

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Active military service includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty or any period of INACDUTRA during which the individual was disabled from an injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  

Generally, to establish a right to compensation there must be competent evidence of (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background and Analysis

The claims file includes medical records, to include as supplied by the Navy, for the period from the mid-1980s through the late 2000s.  Essentially, these records show complaints of back pain with chiropractic treatment in or around 1995 with subsequently dated documents reflecting treatment for low back problems after that date but without diagnosis of a chronic back disorder until approximately 2007.  Magnetic resonance imaging (MRI) in April 2007 showed left L3-4 disc extrusion causing mild to moderate left-sided thecal sac deformity without nerve root sleeve compression and L2-3 and L3-4 degenerative disc desiccation.  Private chiropractic treatment records included among his service treatment records reflect treatment beginning on February 1, 1995 for, in pertinent part, low back pain.  On that date, he gave a history of bending forward the previous Sunday (which would have been January 29, 1995, to put a box (approximately 30 pounds) away and heard a crack and increased low back pain.  The pain had stayed about the same since the date of injury.  He noted a previous occurrence of low back pain in 1988, which resolved with no problems thereafter.  He received chiropractic treatment on a regular basis thereafter.  A note dated February 20, 1995, indicated that the Veteran reported being away on Reserves the past weekend with aggravation of his condition.  The diagnoses during this period included lumbosacral strain/sprain and lumbar vertebral subluxation.  At a November 1995 five year Reserve physical, he reported a back injury in January 1995 with medical treatment.

The Board remanded the claim in 2014 in an attempt to verify the Veteran's dates of Naval Reserve service, to include dates and periods of ACDUTRA and INACDUTRA.  Verification of exact dates was unsuccessful.  What is clear is that the Veteran had ACDUTRA and/or INACDUTRA dates in each of the years from 1986 through 2006.  For the period March 31, 1994, through March 30, 1995, he received the maximum number of retirement points possible for the year for INACDUTRA.  

At the 2012 hearing, the Veteran testified that he was unable to perform his service duties on occasion due to low back complaints.  He pointed out that he was treated extensively by a chiropractor for many years.  (This is corroborated in the claims file with documentation of chiropractor treatment records dated from the 1990s to the late 2000s.)  His civilian occupation was as a restaurant manager and did not involve strenuous activity.  

Clearly, the Veteran served in the Naval Reserves for many years and had not only active duty service dates, but also ACDUTRA and INACDUTRA service over the course of his military career.  What is not specifically shown is that his back injury was incurred during a period of active service, or that he was disabled from a disease or injury incurred or aggravated in line of duty during a period of ACDUTRA or that he was disabled from an injury incurred or aggravated in the line of duty during INACDUTRA.  It appears that the January 1995 back injury is consistent with injury during a period of INACDUTRA.  The record is replete with private records showing treatment for low back complaints from the mid-1990s and thereafter.  While a chronic low back disorder was not diagnosed until post MRI in 2007, it seems medically impossible to separate that diagnosis from his many, many treatment visits from the 1990s up to that date.  It also seems impossible to separate those many visits for back complaints from his duty service dates.  It is noted that he often reported back problems on inservice examinations although a disorder was not verified until MRI testing in 2007.  

It is the Board's conclusion that the evidence is at least in equipoise with respect to whether the Veteran's lumbar spine herniated discs with degenerative changes is related to his active military service.  In this regard, the above analysis reflects that his current low back disorder is, at least in part, due to these periods, to include INACDUTRA, even though there were periods during the relevant time period when he was not on such duty status.  As the reasonable doubt created by the relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a chronic low back disorder is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  


ORDER

Service connection for a low back disorder, diagnosed as herniated discs at L2-L3 and L3-L4 with degenerative disc desiccation, is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


